Citation Nr: 1614128	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to his service-connected hypertensive cardiovascular disease, with chronic renal insufficiency and retinopathy. 

2.  Entitlement to service connection for above the knee amputation of the right lower extremity, to include as secondary to peripheral vascular disease. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1993.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO). 


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's current peripheral vascular disease of the bilateral lower extremities was proximately caused by his service-connected hypertensive cardiovascular disease, with chronic renal insufficiency and retinopathy.  

2.  The evidence of record shows that the Veteran's current above the knee amputation of the right lower extremity was proximately caused by his now service-connected peripheral vascular disorder.  


CONCLUSIONS OF LAW

1.  The Veteran's peripheral vascular disease of the bilateral lower extremities is proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The Veteran's above the knee amputation of the right lower extremity is proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for peripheral vascular disease.  According to the Veteran, his in-service complaints of leg cramps indicate that he experienced symptoms of peripheral vascular disease during service.  In the alternative, the Veteran asserts that his peripheral vascular disease is secondary to his service-connected hypertensive cardiovascular disease.  The Veteran also contends that he is entitled to service connection for above the knee amputation of the right lower extremity, as secondary to peripheral vascular disease. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

I.  Peripheral Vascular Disease

The evidence of record includes a current diagnosis of peripheral vascular disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 

existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With regard to whether the Veteran's peripheral vascular disease was proximately caused or aggravated by his service-connected hypertensive cardiovascular disease, the record consists of two etiological opinions.  

The Veteran was afforded a VA examination in July 2013, and an addendum opinion was provided in September 2013.  In the addendum opinion, the VA physician opined that the Veteran's peripheral vascular disease was "likely" caused by his tobacco use and a service-connected disorder.  The VA examiner provided the following rationale: 

The two risk factors that can be identified for the Veteran's lower extremities peripheral vascular disease are tobacco use (2 packs of cigarettes a day beginning in 1967 per CIGNA records) and hypertension, probably since the late 1980's and service connected. 

. . . 

It is at least as likely as not that his peripheral vascular disease risk factors that can be identified are primarily the tobacco use (2 [packs per day] beginning in 1967), and secondarily, the service-connected hypertension.  I would rank them in that order, as the causes of his [peripheral vascular disease], considering the much longer duration of the smoking. 

In October 2013, the Veteran submitted a letter from a private physician H. M., M.D.  Dr. M. provided the following opinion: 

I have reviewed [the Veteran's] VA Ratings Decision dated 09/30/2010 showing his denial of service connection for peripheral vascular disease and the resulting above the knee amputation of his right lower extremity.  I find it "as likely as not," his [peripheral vascular disease] and amputation was secondary to and caused by his hypertensive cardiovascular disease, with chronic renal insufficiency.  Another contributing factor was the degenerative joint disease of his bilateral knees. 

The evidence of record contains competent medical opinions which support the conclusion that the Veteran's peripheral vascular disease is secondary to his service-connected hypertensive cardiovascular disease.  The September 2013 addendum opinion is probative as it was based on a review of the Veteran's medical records and supported by well-reasoned rationale.  The October 2013 medical opinion is also probative as the evidence of record shows that Dr. M. treated the Veteran for his peripheral vascular disease and other cardiovascular issues since as early as October 2000.  Additionally, there is no medical opinion of record that contradicts the opinions provided by the VA physician and Dr. M.  Accordingly, the Board finds that service connection for peripheral vascular disease is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

II. Above the Knee Amputation

November 2000 private treatment records show that Dr. M. examined the Veteran because of right leg calf pain, and gave an overall impression of left vertebral artery stenosis, left external carotid stenosis, questionable transient ischemic attack, and peripheral vascular disease with hypertension.  

November 2002 private treatment records from Dr. M., showed that the Veteran underwent an angiogram which revealed stenosis of the right iliac artery, with 

severe stenosis of the right common femoral artery, and critical stenosis of the right superficial femoral artery.  Subsequently, the Veteran reported being unable to walk more than one-half block without pain in the calf area, and severe cramping pain and tightness in the calf area when sitting or standing.  

Private treatment records from April 2003 indicated that the Veteran had a history of peripheral vascular disease, status post left femoral artery angioplasty.  

The Veteran underwent an above the knee amputation of his right knee in May 2008.  See Degmetich v. Brown, 104 F.3d 1328, 1333.  A May 2008 operative record prepared after the surgery indicated a diagnosis of ischemic right leg, status post three failed bypass surgeries.  

In an August 2013 report, Dr. M. stated that the Veteran's right leg was amputated after multiple attempts of revascularization.  

With regard to whether the Veteran's above the knee amputation was proximately caused or aggravated by peripheral vascular disease, granted herein, the record consists of an addendum opinion from a VA physician.  In a September 2013 addendum opinion the VA physician opined that based on a review of the private treatment records, it was "at least as likely as not" that the amputation was due to the peripheral vascular disease.  

The September 2013 addendum opinion is probative because it was based on a review of the private treatment records which show a history of peripheral vascular disease manifested by calf cramping and treated with multiple procedures, but ultimately led to an above the knee amputation.  Additionally, there is no medical opinion of record that contradicts the opinion provided by the VA physician.  Accordingly, the Board finds that service connection for above the knee amputation of the right lower extremity is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310. 


ORDER

Service connection for peripheral vascular disease is granted. 

Service connection for above the knee amputation of the right lower extremity is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


